CONCURS IN JUDGMENT ONLY, SAYING:
 {¶ 40} This case presents this Court with a very troubling procedural scenario. The majority concludes that all of mother's jurisdictional issues are untimely since an appeal of the grant of a 60(B) motion was not appealed within 30 days.
 {¶ 41} What is disconcerting about this finding is the fact that appellant was not appointed counsel for three weeks after the withdrawal of her trial counsel. Then counsel is notified only of his appointment and the scheduling of a "sunset hearing" for the next month. Counsel would have no reason to know upon his appointment that a 60(B) *Page 18 
motion had just been granted and that he had less than a week to perfect an appeal. In criminal, delinquency and serious youth offender proceedings the remedy would be to file a motion for a delayed appeal. See, App.R. 5. Unfortunately, there is no similar mechanism for a permanent custody proceeding. In the interim, serious concerns regarding due process issues are left unaddressed in the civil law equivalent of a death penalty case. *Page 1